DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2, lines 3-4 recites “an input reference voltage”, which should be -- the reference voltage – because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 2, second line recites “an input reference voltage”, which should be -- the reference voltage – because in this way was previously presented this term in the claim.  
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 7,068,019), in view of Wang et al. (US 2010/0157692), hereinafter Wang.
(see figures 1-7) a voltage regulator circuit (figure 5), comprising: a voltage regulator (figure 5, part voltage regulator generated by DA and MA) configured to provide an output voltage at an output terminal (figure 5, part Vout at output terminal) (column 3; lines 50-51; a switchable linear regulator); a plurality of loads (figure 5, part loads connected to Vouta-Voutb) connectable (figure 5, part through SW1’-SW2’) at a plurality of connection nodes of a connector (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’)  connected to the output terminal of the voltage regulator (figure 5, part output terminal at Vout); and a feedback circuit (figure 5, part feedback circuit generated by Rb, R1, R2, SW1 and SW2) comprising a plurality of feedback loops (figure 5, part plurality of feedback loops generated by Rb/R1 or Rb/R2) connectable (figure 5, part through SW1-SW2)  to the plurality of connection nodes (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’) , wherein a feedback loop of the plurality of feedback loops (figure 5, part a feedback loop generated by one of Rb/R1 or Rb/R2), when connected (figure 5, part through one of SW1 or SW2) to a connection node of the plurality of connection nodes (figure 5, part a connection node connected to the left side of one of SW1’-SW2’), is configured to provide an instantaneous voltage (figure 5, part instantaneous voltage at non-inverting input of DA) of the connection node (figure 5, part the connection node connected to the left side of one of SW1’-SW2’) as a feedback (figure 5, part feedback at non-inverting input of DA) to the voltage regulator (figure 5, part voltage regulator generated by DA and MA), and wherein the voltage regulator (figure 5, part voltage regulator generated by DA and MA) is configured, in response to the (figure 5, part instantaneous voltage at non-inverting input of DA), regulate the output voltage (figure 5, part Vout)  to maintain the instantaneous voltage of the connection node (figure 5, part the connection node connected to the left side of one of SW1’-SW2’)  approximately equal to a reference voltage (figure 5, part Vref)(columns 3 and 4; lines 50-67 and 1-41; when the first control signals S1 triggers the switches SW1 and SW1’ to be ON state and the second control signal S2 triggers the switches SW2 and SW2’ to be OFF state, VOUT equals Vref x (1+Rb/R1) and the active output terminal of the switchable linear regulator is VOUTA. On the contrary, when the first control signals S1 triggers the switches SW1 and SW1’ to be OFF state and the second control signal S2 triggers the switches SW2 and SW2’ to be ON state, VOUT equals Vref x (1+Rb/R2) and the active output terminal of the switchable linear regulator is VOUTB).
Chiu does not expressly disclose a plurality of macros.
Wang teaches (see figures 1-6) a plurality of macros (figure 2, parts M1-Mj).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Chiu to the plurality of macros as taught by Wang, because the combination results more efficient and compact voltage regulator for macro array.
	Regarding claim 2, Chiu and Wang teach everything claimed as applied above (see claim 1). Further, Chiu discloses (see figures 1-7) the voltage regulator (figure 5, part voltage regulator generated by DA and MA) comprises an amplifier (figure 5, part DA) and a current source (figure 5, part MA), wherein the amplifier (figure   comprises a first input terminal (figure 5, part inverting input terminal of DA), a second input terminal (figure 5, part non-inverting input terminal of DA), and an amplifier output terminal (figure 5, part output terminal of DA), wherein an input reference voltage (figure 5, part Vref) is provided at the first input terminal (figure 5, part inverting input terminal of DA) and the instantaneous voltage (figure 5, part instantaneous voltage at non-inverting input of DA) is provided at the second input terminal (figure 5, part non-inverting input terminal of DA), and wherein the amplifier output terminal (figure 5, part output terminal of DA) is connected to the current source (figure 5, part MA).
Regarding claim 3, Chiu and Wang teach everything claimed as applied above (see claim 2). Further, Chiu discloses (see figures 1-7) the amplifier (figure 5, part DA) is configured to determine a difference (figure 5, part DA) between the input reference voltage (figure 5, part Vref) and the instantaneous voltage (figure 5, part instantaneous voltage at non-inverting input of DA) and regulate a source current of the current source (figure 5, part MA) to minimize a difference between the instantaneous voltage (figure 5, part instantaneous voltage at non-inverting input of DA) and the reference voltage (figure 5, part Vref).
Regarding claim 4, Chiu and Wang teach everything claimed as applied above (see claim 2). Further, Chiu discloses (see figures 1-7) the current source (figure 5, part MA) comprises a transistor (figure 5, part MA), wherein a gate of the transistor (figure 5, part gate terminal of MA) is connected to the output terminal of the amplifier (figure 5, part output terminal of DA), wherein source/drain of the transistor (figure 5, part source/drain of MA) is connected to a transistor supply voltage (figure 5, part Vin), and wherein drain/source (figure 5, part  is connected to the output node (figure 5, part output node at Vout).
Regarding claim 5, Chiu and Wang teach everything claimed as applied above (see claim 2). However, Chiu does not disclose a compensation circuit coupled is series with the voltage regulator.
Wang teaches (see figures 1-6) a compensation circuit (figure 5, part CM1-CMN) coupled is series with the voltage regulator (figure 5, part voltage regulator generated by 24 and PB) (paragraph [0028]; compensation circuit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage regulator circuit of Chiu with the compensation circuit as taught by Wang, because it provides efficient compensation for AC response and eliminate oscillation in order to obtain more accurate and stable regulation (paragraph [0028]). 
Regarding claim 6, Chiu and Wang teach everything claimed as applied above (see claim 5). However, Chiu does not disclose the compensation circuit comprises a RC circuit.
Wang teaches (see figures 1-6) the compensation circuit (figure 5, part CM1-CMN) comprises a RC circuit (figure 5, parts R and C modules) (paragraph [0028]; each of the compensation modules may include a resistor module and a capacitor module… the resistor module may include one or more resistors, and the capacitor module may include one or more capacitors).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage regulator circuit of Chiu with the compensation circuit as taught by Wang, because it provides efficient compensation for AC (paragraph [0028]). 
Regarding claim 7, Chiu and Wang teach everything claimed as applied above (see claim 6). However, Chiu does not disclose the RC circuit is trimmable.
Wang teaches (see figures 1-6) the RC circuit (figure 5, parts R and C modules) is trimmable (figure 6, part number of compensation module vs. memory size) (paragraph [0028]; each of the compensation modules may include a resistor module and a capacitor module… the resistor module may include one or more resistors, and the capacitor module may include one or more capacitors… the modularized compensation circuit design, if a memory design needs to be modified to increase the size of a memory, the design of the main block may be simply modified by adding more compensation modules identical to the existing compensation module(s), with substantially no change to other parts of the main block such as error correction circuit 20).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage regulator circuit of Chiu with the compensation circuit as taught by Wang, because it provides efficient compensation for AC response and eliminate oscillation in order to obtain more accurate and stable regulation (paragraph [0028]). 
Regarding claim 8, Chiu and Wang teach everything claimed as applied above (see claim 6). However, Chiu does not disclose the RC circuit comprises a register bank comprising a plurality of resistors and a capacitor bank comprising a plurality of capacitors, the capacitor bank connected in series with the resistor bank.

(see figures 1-6) the RC circuit (figure 5, parts R and C modules) comprises a register bank comprising a plurality of resistors (figure 5, parts R modules) and a capacitor bank comprising a plurality of capacitors (figure 5, parts C modules), the capacitor bank (figure 5, parts C modules) connected in series with the resistor bank (figure 5, parts R modules) (paragraph [0028]; each of the compensation modules may include a resistor module and a capacitor module… the resistor module may include one or more resistors, and the capacitor module may include one or more capacitors).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage regulator circuit of Chiu with the compensation circuit as taught by Wang, because it provides efficient compensation for AC response and eliminate oscillation in order to obtain more accurate and stable regulation (paragraph [0028]). 
Regarding claim 9, Chiu and Wang teach everything claimed as applied above (see claim 1). Further, Chiu discloses (see figures 1-7) one load of the plurality of loads (figure 5, part one of loads connected to Vouta-Voutb) is connectable to each of the plurality of connection nodes (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’). However, Chiu does not disclose one macro of the plurality of macros.
Wang teaches (see figures 1-6) one macro of the plurality of macros (figure 2, part one of M1-Mj) is connectable to each of the plurality of connection nodes (figure 2, part 36_1-36_j). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Chiu to the plurality of macros as taught by Wang and obtain one macro of the plurality of macros is connectable to 
Regarding claim 10, Chiu and Wang teach everything claimed as applied above (see claim 1). Further, Chiu discloses (see figures 1-7) one load of the plurality of loads (figure 5, part one of loads connected to Vouta-Voutb) is connectable to each of the plurality of connection nodes (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’). However, Chiu does not disclose multiple macros of the plurality of macros is connectable to each of the plurality of connection nodes.
Wang teaches (see figures 1-6) multiple macros of the plurality of macros (figure 2, part one of M1-Mj) is connectable to each of the plurality of connection nodes (figure 2, part 36_1-36_j) (paragraph [0021]; in alternative embodiments, each of the power blocks PB1 through PBk needs to supply regulated voltage CVDD to more than one of the macros M1 through Mj, and hence integer k is a fraction of integer j). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Chiu to the plurality of macros as taught by Wang and obtain multiple macros of the plurality of macros is connectable to each of the plurality of connection nodes, because the combination results more efficient and compact voltage regulator for macro array.
Regarding claim 11, Chiu discloses (see figures 1-7) a voltage regulator circuit (figure 5), comprising: a voltage regulator (figure 5, part voltage regulator generated by DA and MA) configured to provide an output voltage at an output terminal (figure 5, part Vout at output terminal) (column 3; lines 50-51; a switchable linear regulator); a connector (figure 5, part a plurality of  connected to the output terminal (figure 5, part output terminal at Vout), the connector comprising a plurality of connection nodes (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’) spaced along a length of the connector (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’; spaced along a length of the connector); a plurality of loads (figure 5, part loads connected to Vouta-Voutb) connectable (figure 5, part through SW1’-SW2’) at the plurality of connection nodes of the connector (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’); and a plurality of feedback loops (figure 5, part plurality of feedback loops generated by Rb/R1 or Rb/R2)  connectable (figure 5, part through SW1-SW2) at the plurality of connection nodes (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’), wherein each of the plurality of feedback loops (figure 5, part each of plurality of feedback loops generated by Rb/R1 or Rb/R2), when connected (figure 5, part through one of SW1 or SW2) to a corresponding connection node of the plurality of connection nodes (figure 5, part a connection node connected to the left side of one of SW1’-SW2’), is configured to provide an instantaneous voltage (figure 5, part instantaneous voltage at non-inverting input of DA) of the corresponding connection node (figure 5, part the connection node connected to the left side of one of SW1’-SW2’) as a feedback to the voltage regulator (figure 5, part feedback at non-inverting input of DA), and wherein the voltage regulator (figure 5, part voltage regulator generated by DA and MA) is configured, in response to the instantaneous voltage (figure 5, part instantaneous voltage at non-inverting , regulate the output voltage (figure 5, part Vout) to maintain the instantaneous voltage of the corresponding connection node (figure 5, part the connection node connected to the left side of one of SW1’-SW2’) approximately equal to a reference voltage (figure 5, part Vref)(columns 3 and 4; lines 50-67 and 1-41; when the first control signals S1 triggers the switches SW1 and SW1’ to be ON state and the second control signal S2 triggers the switches SW2 and SW2’ to be OFF state, VOUT equals Vref x (1+Rb/R1) and the active output terminal of the switchable linear regulator is VOUTA. On the contrary, when the first control signals S1 triggers the switches SW1 and SW1’ to be OFF state and the second control signal S2 triggers the switches SW2 and SW2’ to be ON state, VOUT equals Vref x (1+Rb/R2) and the active output terminal of the switchable linear regulator is VOUTB).
Chiu does not expressly disclose a plurality of macros.
Wang teaches (see figures 1-6) a plurality of macros (figure 2, parts M1-Mj).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Chiu to the plurality of macros as taught by Wang, because the combination results more efficient and compact voltage regulator for macro array.
Regarding claim 12, Chiu and Wang teach everything claimed as applied above (see claim 11). Further, Chiu discloses (see figures 1-7) the plurality of loads (figure 5, part loads connected to Vouta-Voutb) are connectable (figure 5, part through SW1’-SW2’) at the plurality of connection nodes (figure 5, part a  through a plurality of load switches (figure 5, parts SW1’-SW2’).
Chiu does not expressly disclose a plurality of macros.
Wang teaches (see figures 1-6) a plurality of macros (figure 2, parts M1-Mj).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Chiu to the plurality of macros as taught by Wang, because the combination results more efficient and compact voltage regulator for macro array.
Regarding claim 13, Chiu and Wang teach everything claimed as applied above (see claim 12). Further, Chiu discloses (see figures 1-7) the plurality of feedback loops (figure 5, part the plurality of feedback loops generated by Rb/R1 or Rb/R2) are connectable (figure 5, part through SW1 and SW2) to the plurality of connection nodes (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’) through a plurality of feedback switches (figure 5, parts SW1 and SW2).
Regarding claim 14, Chiu and Wang teach everything claimed as applied above (see claim 13). Further, Chiu discloses (see figures 1-7) a feedback switch (figure 5, part SW1 or SW2; switch-on) corresponding to a selected feedback loop (figure 5, part feedback loop generated by Rb/R1 or Rb/R2) associated with a selected connection node is switched-on (figure 5, part connection node connected to the left side of SW1’ or SW2’) when a load switch (figure 5, parts SW1’ or SW2’; switch-on) of a selected load (figure 5, part load connected to Vouta or Voutb) connected to the selected connection node is switched-on (figure 5, part connection node connected to the left side of SW1’ or SW2’) (columns 3 . However, Chiu does not expressly disclose macro.
Wang teaches (see figures 1-6) macro (figure 2, parts one of M1-Mj).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Chiu to the plurality of macros as taught by Wang and obtain a feedback switch corresponding to a selected feedback loop associated with a selected connection node is switched-on when a load switch of a selected macro connected to the selected connection node is switched-on, because the combination results more efficient and compact voltage regulator for macro array.
Regarding claim 15, claim 9 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, claim 10 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 17, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, claims 6-8 in combination have the same limitations, based on this is rejected for the same reasons.
(see figures 1-7) a method (figure 5) of providing a supply voltage (figure 5, part Vout), the method (figure 5) comprising: providing, by a low-dropout voltage regulator (figure 5, part low-dropout voltage regulator generated by DA and MA) (column 3; lines 50-51; a switchable linear regulator), a supply voltage (figure 5, part Vouta-Voutb) to a plurality of loads (figure 5, part loads connected to Vouta-Voutb) connectable (figure 5, part through SW1’-SW2’) at a plurality of connection nodes on a connector (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’) connected to an output terminal of the low-dropout voltage regulator (figure 5, part output terminal at Vout of the low-dropout voltage regulator generated by DA and MA); receiving an instantaneous voltage (figure 5, part instantaneous voltage at non-inverting input of DA) of a connection node of the plurality of connection nodes (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’) through a feedback loop of a plurality of feedback loops (figure 5, part plurality of feedback loops generated by Rb/R1 or Rb/R2) connectable (figure 5, part through SW1-SW2) to the plurality of connection nodes (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’) at an amplifier (figure 5, part DA) of the low-dropout voltage regulator (figure 5, part low-dropout voltage regulator generated by DA and MA); determining, by the amplifier (figure 5, part DA), a difference between the received instantaneous voltage (figure 5, part instantaneous voltage at non-inverting input of DA) and a reference voltage (figure 5, part Vref); and adjusting, based on the determined difference (figure 5, part DA), an amount of a source current being sinked by a current source (figure 5, part MA) at the output terminal of the low-dropout voltage regulator , wherein the current source (figure 5, part MA) is connected in series with the amplifier (figure 5, part DA), and wherein adjusting the amount of the source current being sinked by the current source (figure 5, part MA)  comprises adjusting the amount of the source current being sinked by the current source (figure 5, part MA)  to maintain the supply voltage (figure 5, part Vout) approximately equal to the reference voltage (figure 5, part Vref)(columns 3 and 4; lines 50-67 and 1-41; when the first control signals S1 triggers the switches SW1 and SW1’ to be ON state and the second control signal S2 triggers the switches SW2 and SW2’ to be OFF state, VOUT equals Vref x (1+Rb/R1) and the active output terminal of the switchable linear regulator is VOUTA. On the contrary, when the first control signals S1 triggers the switches SW1 and SW1’ to be OFF state and the second control signal S2 triggers the switches SW2 and SW2’ to be ON state, VOUT equals Vref x (1+Rb/R2) and the active output terminal of the switchable linear regulator is VOUTB).
Chiu does not expressly disclose a plurality of macros.
Wang teaches (see figures 1-6) a plurality of macros (figure 2, parts M1-Mj).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Chiu to the plurality of macros as taught by Wang, because the combination results more efficient and compact voltage regulator for macro array.
Regarding claim 20, Chiu and Wang teach everything claimed as applied above (see claim 19). Further, Chiu discloses (see figures 1-7) providing the supply voltage  to the plurality of loads (figure 5, part loads connected to Vouta-Voutb) connectable (figure 5, part through SW1’-SW2’) at the plurality of connection nodes (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’) comprises providing the supply voltage (figure 5, part Vouta-Voutb) to the plurality of loads (figure 5, part loads connected to Vouta-Voutb) connectable (figure 5, part through SW1’-SW2’) at the plurality of connection nodes (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’), wherein one load of the plurality of loads (figure 5, part one of loads connected to Vouta-Voutb) is connectable at each of the plurality of connection nodes (figure 5, part a plurality of connection nodes connected to the left side of each SW1’-SW2’).  However, Chiu does not expressly disclose the plurality of macros; wherein more than one macro of the plurality of macros are connectable at each of the plurality of connection nodes.
Wang teaches (see figures 1-6) the plurality of macros figure 2, parts M1-Mj); wherein more than one macro of the plurality of macros figure 2, part one of M1-Mj) are connectable at each of the plurality of connection nodes (figure 2, part 36_1-36_j) (paragraph [0021]; in alternative embodiments, each of the power blocks PB1 through PBk needs to supply regulated voltage CVDD to more than one of the macros M1 through Mj, and hence integer k is a fraction of integer j).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Chiu to the plurality of macros as taught by Wang and obtain multiple macros of the plurality of macros is connectable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
		/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839